Kudkin, J.
(concurring)—When a resident of this state dies, I am of the opinion that jurisdiction to appoint either a special or general administrator is vested exclusively in the superior court of the county in which the decedent resided at the time of his death. For this reason I think the appointment of a special administrator by the superior court of King county, under the circumstances stated in the opinion of the court, was without jurisdiction and utterly void. I therefore concur in the judgment.